             Case 1:13-cr-00912-RJS Document 84 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA


          -v-                                                     No. 13-cr-912 (RJS)
                                                                       ORDER
 FRANCISCO SANTIBANEZ,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (Doc. No. 83.) IT IS HEREBY ORDERED THAT the government shall respond

to Defendant’s motion by June 5, 2020, and that Defendant shall submit a reply, if any, by June 9,

2020.

SO ORDERED.

Dated:          June 2, 2020
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
